Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 23-34 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on July 7, 2021 has been received and entered into
the present application.
	Claims 1-22 are cancelled.
	Claims 23-34 are new.
Applicant’s arguments, filed July 7, 2021, have been fully considered. Objections and rejection directed to claims 1-22 has been withdrawn due to claim cancellation. Rejection
of claims 1-22 under ODP have been overcome due claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
	Claims 32 is withdrawn from examination since Applicant election on May 8, 2021 was directed to stearic acid. 
	Claims 23-31 and 33-34 are under examination in the instant office action.
      New Grounds of Rejection
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 23-31 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics a composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal, comprising three components: (a) a promoter of mitochondria fusion for biasing stem cells to self-renewal; (b) a UCP2 blocker for stimulating ATP production of the fused mitochondria of stem cells, thereby promoting self-renewal; and (c) a promoter of demethylase  for removing aberrant nuclear DNA methylation during self-renewal of the stem cells; a composition for promoting endogenous self-renewal of stem cells having mitochondria, and for clearing aberrant methylation of nuclear DNA, comprising three components:(a) a promoter of mitochondrial fusion for biasing stem cells to self-renewal; (b) a fullerene for stimulating ATP production of the fused mitochondria, thereby promoting self-renewal; and (c) a promoter of demethylase for removing the aberrant nuclear DNA methylation during self-renewal of the stem cells and a composition for promoting endogenous self-renewal of stem cells having mitochondria, and for clearing aberrant methylation of nuclear DNA, comprising: (a) a promoter of mitochondrial fusion for biasing stem cells to self-renewal, selected from the group consisting of: about 100 mg to about 20 g of a bioavailable stearic acid source, about 5 mg to about 5 g of a bioavailable sulforaphane source, and about 20 mg to about 5 g derivative thereof, dissolved in a biocompatible solvent; and (c) a promoter of demethylase for removing aberrant methylation of the nuclear DNA during self-renewal of the stem cells, comprising about 50 mg to about 50 g of at least one alpha-ketoglutarate source as recited in claims 23, 26 and 30. Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
As the Federal Circuit has stated: The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic.
The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a 
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims are directed to a composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal, comprising three components: (a) a promoter of mitochondria fusion for biasing stem cells to self-renewal; (b) a UCP2 blocker for stimulating ATP production of the fused mitochondria of stem cells, thereby promoting self-renewal; and (c) a promoter of demethylase  for removing aberrant nuclear DNA methylation during self-renewal of the stem cells.
The specification demonstrates composition comprising antiaging cocktails of amino acids examples SCC1-SCC4 and epigenetic age regression examples P1-P6. 

    PNG
    media_image1.png
    597
    512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    504
    media_image2.png
    Greyscale


Applicant specification provides for specific agents for part (a) such as stearic acid, stearic acid diglycerides, glycerol monostearate,  1-( 5-Chloro 2-hydroxyphenyl ) -ethanone 2-( 2,4,6-trichlorophenyl) hydrazone [0042, 0085] and sulforaphane such as sulforaphane glucosinolate; part (b) C60 as a fullerene [0043] and (c) demethylase promoter [0045]. Applicant definitions for component a-b are broad and as-filed specification does not demonstrate that Applicant was in possession of the entire genus of compositions as claimed. 
Thus, the specification fails to describe the structure for the recited composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal, comprising three components: (a) a promoter of mitochondria fusion for biasing stem cells to self-renewal; (b) a UCP2 blocker for stimulating ATP production of the fused mitochondria of stem cells, thereby promoting self-renewal; and (c) a promoter of demethylase  for removing aberrant nuclear DNA methylation during self-renewal of the stem cells.
It is unclear whether Applicant was in possession of a composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing 
(5) Method of making the claimed invention:  
To provide adequate written description and evidence of possession of a claimed compositions, the specification must provide sufficient distinctive or unique identifying characteristics of composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal, comprising three components: (a) a promoter of mitochondria fusion for biasing stem cells to self-renewal; (b) a UCP2 blocker for stimulating ATP production of the fused mitochondria of stem cells, thereby promoting self-renewal; and (c) a promoter of demethylase  for removing aberrant nuclear DNA methylation during self-renewal of the stem cells.
Simple showing a specific examples of P1-P6 may not be enough, because specification fails to provide sufficient guidance of whether applicant was in possession of all possible combination or whether applicant has identified all of the compounds that would have fall under the activity as claimed in parts a-b. Applicants have not provided any guidance or evidence or the examples for the claimed composition as recited in claims 23, 26 and 30. 
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 23-31 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US2014/0221319) in view of Moussa et al. (US 2014/0140985).
Sinclair et al. teaches small molecule CD38 inhibitors or derivatives thereof, providing a means of activating NAD+-dependent processes, thus imparting the benefits of dieting and exercise, as well as retarding age-related diseases, such as neurodegeneration and diseases resulting from mitochondrial dysfunction [0076-0090]. The agents are administered in a therapeutic effective amount [0076-0090]. In certain embodiments, the agent is selected from the group consisting of α-lineolic acid, lineolic acid, stearic acid, elaidic acid, arachidonic acid, oleic acid, and palmitoleic acid [0454]. The agent is selected from the group consisting of quinolinic acid, nicotinamide, nicotinamide mononucleotide, nicotinamide riboside, and nicotinic acid; apigenin; myricetin [0455]. The agent is a substrate for the citric acid
cycle. The rate of the citric acid cycle of the cell is inhibited. In certain embodiments, the agent is selected from the group consisting of pyruvate, oxaloacetate, acetyl CoA, citrate, cis-aconitate, isocitrate, oxalosuccinate, alpha-ketoglutarate, succinyl-CoA, guanosine diphosphate, succinate, ubiquinone, fumarate, and L-malate [0460 and 0476] [0107];Fig. 1, 2, 4, and 14. The term “therapeutic effect” is art-recognized and refers to a local or systemic effect in animals, particularly mammals, and more particularly humans caused by a pharmacologically active substance. The phrase “therapeutically-effective amount” means that amount of such a substance that produces some desired local or systemic effect at a reasonable benefit/risk ratio applicable to any treatment. The therapeutically effective amount of such substance will vary depending upon the subject and disease or condition being treated, the weight and age of the subject, the severity of the disease or condition, the manner of administration and the like, which can readily be determined by one of ordinary skill in the art. For example, certain compositions described herein may be administered in a sufficient amount to produce a desired effect at a reasonable benefit/risk ratio applicable to such treatment [0127]. Pharmaceutical compositions may be formulated for oral administration [0501 and 0503].
et al. does not explicitly teach a stem cell stimulant C60 [claims 13-14 and 16-17], about 100 mg to about 20 g stearic acid, about 0.1 mg to about 50 mg of fullerene dissolved in a biocompatible solvent and about 50 mg to about 50 g of alpha-ketoglutarate [claim 18].
Moussa et al. teaches a stable biocompatible composition comprising: (a) a carrier selected from the group consisting of fats and oils; and (b) one compound selected from the group consisting of water-insoluble fullerenes, wherein said fullerenes are mostly dissolved in carrier [claim 1]. The carrier is selected from the group consisting of butter, cocoa butter, peanut butter, olive oil, soybean oil, cod-liver oil, liquid paraffin, and mixtures thereof [claim 2]. The fullerene core of said water-insoluble fullerenes is C60 [claim 3]. The composition is useful to maintain good health and or to prolong the expected lifespan of a mammal [claims 8 and 12]. The at least one water-insoluble fullerene is administered in an amount of at least 0.1 mg/kg of body weight per day [claim 10]. The compositions of the invention can be administered orally [0011]. The fullerene is dissolved in vegetable oil [0021], add 8 mg of C60 fullerene and 10 mL of olive oil or 10 g of butter [0021].  
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to formulate an oral composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal comprising stearic acid,  fullerene (C60) and alpha-ketoglutarate because Sinclair et al. taught composition comprising CD38 inhibitors or derivatives thereof, providing a means of activating NAD+-dependent processes, thus imparting the benefits of dieting and exercise, as well as retarding age-related diseases and agents such as stearic acid and alpha-ketoglutarate that can be formulated for oral administration and Moussa et al. taught an oral composition comprising fullerenes C60 dissolved in edible oil or fat for prolonging the expected lifespan. Motivation to combine the composition of Sinclair et al. with the fullerene dissolved in edible oil or fat of Moussa et al. would have resulted from the fact that both compositions are used for the treatment of antiaging or prolonging the expected et al. and Moussa et al. establish that the components of the each their respective compositions are useful in therapeutic effective amounts in the treatment of antiaging in a subject. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I).
In regards to the claim preamble composition for promoting endogenous self-renewal of stem cells having mitochondria with UCP2 pores and for clearing aberrant methylation of nuclear DNA during self-renewal. The claim preamble does not provide a structural limitation to the claim since the prior art of Sinclair et al. and Moussa et al. provide motivation to combine the instantly claimed components and arrived at the instantly claimed composition. Since the prior art of Sinclair et al. in view of Moussa et al. meet all of the structural, chemical and physical limitations of the claims 23, 26 and 30, it should be a useful and suitable composition for Applicant’s intended use.  
In regards to the limitations wherein about 100 mg to about 20 g stearic acid and about 50 mg to about 50 g of alpha-ketoglutarate as recited claim 18. Sinclair et al. taught the agent can be present in the composition in a therapeutically effective amount of means that amount of such a substance that produces some desired local or systemic effect at a reasonable benefit/risk ratio applicable to any treatment. The therapeutically effective amount of such substance will vary depending upon the subject and disease or condition being treated, the weight and age of the subject, the severity of the disease or condition, the manner of administration and the like, which can readily be determined by one of ordinary skill in the art. The skilled artisan would have been motivated to use the amount of agents disclosed by Sinclair et al. since such amounts are useful in the treatment of antiaging or prolonging the expected et al. establishes an amount that exert therapeutic benefit. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
In regards to the amount of about 0.1 mg to about 50 mg of fullerene dissolved in a biocompatible solvent as recited in claim 18. Moussa et al. taught a stable biocompatible composition including 8 mg of C60 fullerene and 10 mL of olive oil or 10 g of butter. Motivation to use the amount of fullerene taught by Moussa et al. would have resulted from the fact that the amount maintains good health and prolongs the lifespan of a mammal.   Further, the skilled in art would have motivation to adjust and optimize the amount of agent to the instantly claimed amount because Moussa establishes an amount that exert therapeutic benefit. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sinclair et al. in view of Moussa et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.
Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that:
Application No. 17/176,305Docket No.: SC-101-CIP2Response to Office Action mailed 6/14/2021Amendment BMoussa paper, they failed. They saw no increase of lifespan for mice. (See Grohn et al.). Moussa does not teach the necessity of any particular mitochondrial state (Gao et al.). Moussa does not teach the use of a demethylase promoter. Sinclair teaches compositions that produce fission, not fusion. Fusion is required in the instant claims to proliferate stem cells and ultimately reduce epigenetic age, thus Sinclair 's teachings go in the wrong direction. Sinclair does not teach the use of stearic acid for creating a state offusion. Sinclair does not teach any particular use at all for stearic acid. Sinclair teaches alpha-ketoglutarate as one of several compounds for use in inhibiting the citric acid cycle [0476] or, seemingly inconsistently, as a substrate of the citric acid cycle. 
	Examiner’s Response:
	The examiner has considered applicant arguments however finds them not persuasive at the present time. The examiner has modified the 35 U.S.C. 103 rejection due to claim amendments. In regards to the arguments directed to Moussa et al. is not enabling. Moussa et al. taught a composition comprising fullerenes C60 dissolved in edible oil or fat for prolonging the expected lifespan. From the Moussa et al. disclosure the skilled artisan would have known how to make a composition of C60 dissolved in oil. The claims are drawn to composition and not to a method of treatment. In addition, it seems Applicant is attacking the references individually and the rejection is directed to a combination of references. 
In response to applicant's argument that Moussa does not teach the use of mitochondrial fusion, Moussa does not teach the necessity of any particular mitochondrial state, Moussa does not teach the use of a demethylase promoter, Moussa believed that C60 extended rat longevity by its antioxidant activity (C60 functions in an entirely different fashion than Moussa proposed),  Sinclair 's teachings go in the wrong direction,  Sinclair does not teach the use of stearic acid for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In addition, the prior art of Sinclair et al. in view of Moussa et al. render obvious the instantly claimed composition. 

In regards to the argument directed to Sinclair et al. discloses at least 200 compounds  were taken 2 at the time, with only hindsight to assure an experimenter that the needed two would be present to begin with. Sinclair et al. taught composition comprising CD38 inhibitors or derivatives thereof, providing a means of activating NAD+-dependent processes, thus imparting the benefits of dieting and exercise, as well as retarding age-related diseases and agents such as stearic acid and alpha-ketoglutarate.  Motivation to combine the composition of Sinclair et al. with the fullerene dissolved in edible oil or fat of Moussa et al. would have resulted from the fact that both compositions are used for the treatment of antiaging or prolonging the expected lifespan  and can be formulated for oral administration. The prior art of Sinclair et al. and Moussa et al. establish that the components of the each their respective compositions are useful in therapeutic effective amounts in the treatment of antiaging in a subject. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06 (I). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Rejection of claims 23-31 and 33-34 is proper.
Claim 32 is withdrawn. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627